EXHIBIT 10.1


ADDENDUM NO. 20 TO
REVOLVING LOAN AND SECURITY AGREEMENT
CONVERTIBLE REVOLVING CREDIT PROMISSORY NOTE
DATED OCTOBER 26, 1987


For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Robert Howard and iCAD, Inc. (the “Company”) hereby agree
to extend the repayment date set forth in Paragraph D of the above referenced
Convertible Revolving Credit Promissory Note, as amended (the “Note”) previously
issued by the Company to Robert Howard under the Revolving Loan and Security
Agreement referred to above (the “Loan Agreement”), from March 31, 2008 to March
31, 2009.
 
Please note that I, Mr. Robert Howard, do not intend to call in the principal
balance of the note within 366 days from the expiration date of this amendment
or March 31, 2010.


In addition, Robert Howard agrees that he will not, while the Loan Agreement and
related revolving line of credit are in effect, convert any outstanding advances
made by him to the Company under the Loan Agreement (whether evidenced by the
Note or other document) into shares of the Company’s common stock that would
exceed the shares of the Company’s common stock “available for issuance”, which,
for purposes of this Agreement, is defined as the authorized shares of the
Company’s common stock less issued and outstanding common shares less any shares
of the Company’s common stock reserved for issuance upon exercise or conversion
of outstanding convertible preferred stock, convertible notes, non-employee
warrants and non-employee stock options.


The undersigned, Robert Howard, also represents to the Company that he does not
intend to call in the principal balance of the note.
 

 
/s/ Robert Howard
 
Robert Howard
     
iCAD, Inc.
     
By:
/s/ Darlene Deptula-Hicks
 
Name: Darlene Deptula-Hicks
 
Title:   Executive Vice President,
 
    Chief Financial Officer
   
Dated:
May 6, 2008
 

 

--------------------------------------------------------------------------------

